Citation Nr: 1427259	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  14-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to April 1968 and from July 1980 to September 1988.  The appellant is the Veteran's son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the appellant submitted a VA Form 9, on which he indicated that he wished to have a video conference Board hearing for the claim on appeal.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2013).  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a video conference Board hearing before a Veterans Law Judge addressing the issue of entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.  The appellant and his representative are to be notified by letter of the date, time, and place of that hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

